REASON FOR ALLOWANCE


The following is a statement of reasons for the indication of allowable subject matters:
Although performing a first procedure or a second procedure, in response to identifying that there is an ongoing random access procedure based on  receiving the PDCCH for the BWP switching of the serving cell, wherein the first procedure includes stopping the ongoing random access procedure, performing the BWP switching to the BWP indicated by the PDCCH, and initiating the random access procedure after performing the BWP switching; and  wherein the second procedure includes ignoring the PDCCH for the BWP switching and continuously performing the ongoing random access procedure -- is commonly known in the prior arts, independent claims 1, 5, 9, and 13 include enough details to differentiate them from the prior arts including the selection between different procedures based on a type of cell, e.g., secondary cell or special cell, on which a random access procedure is initiated.
The best prior art patent references:
Chen discloses a method performed by a terminal in a wireless communication system including, in response to receiving the PDCCH for the BWP switching of the serving cell sent from a base station, identifying 

Yi teaches, in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the first procedure includes stopping the ongoing random access procedure, performing the BWP switching to the BWP indicated by the PDCCH, and initiating the random access procedure after performing the BWP switching; or performing the second procedure includes ignoring the PDCCH for the BWP switching and continuously performing the ongoing random access procedure.
These aforementioned disclosures cannot be said with full confidence to clearly and unequivocally anticipate the claims.
All the claim elements are separately taught in the prior arts and each of prior arts teaches portions of the scope of the claim above; however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior art individually and as a whole do not teach the claimed limitations above. The combination of references amounts to a piecemeal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
	



	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465